I think this case should be governed by the principle announced in Morrison v. Slappey,153 Ga. 724 (113 S.E. 82), Harris v. Sutton, 168 Ga. 565
(148 S.E. 403), and McGowan v. May, 186 Ga. 79
(196 S.E. 705), which dealt with the establishment of an undertaking business in a neighborhood distinctly residential in character; and that a jury should have been allowed to determine the case in accordance with the rule there announced. The cemetery cases, though somewhat similar, present situations distinctly different in character. Cemeteries manifestly can not be established in distinctly business centers; and, as was said in those cases, these necessary institutions of large and extended area could not possibly be established without being in proximity to at least some residential property. Here the yard or shop displaying the monuments and tombstones of the dead was not beset by any such necessity. It would not seem to amount to mere fastidiousness for one who has erected his home in a distinctly residential section to object to a business of this particular character, seeking him out and camping adjacent to his home, with all the embarrassment and pecuniary loss which must inevitably follow. *Page 402